



COURT OF APPEAL FOR ONTARIO

CITATION: Steven v. DDR Americas Inc., 2019 ONCA 271

DATE: 20190405

DOCKET: C64924

Simmons, Juriansz and Miller JJ.A.

BETWEEN

Eric Steven

Plaintiff (Respondent)

and

DDR Americas Inc. and DDR North America Inc.

Defendants (Appellants)

Chris Foulon and Behzad Hassibi, for the appellants

James Fyshe, for the respondent

Heard: April 3, 2019

On appeal from the judgment of Justice Meredith Donohue
    of the Superior Court of Justice, dated January 8, 2018.

APPEAL BOOK ENDORSEMENT

[1]

We are not persuaded that the trial judge made any error in awarding the
    respondent damages for wrongful dismissal. On the contrary, we agree with the
    award she made.

[2]

Appeal dismissed. Costs of the appeal are to the respondent in the
    agreed upon amount of $12,000 inclusive of disbursements and HST.


